United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-04859-CRB Document 24 Filed 10/21/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

ESTATE OF NINO BOSCO, BY AND Case No. 20-cv-04859-CRB
THROUGH SUCESSOR IN INTEREST,
FRAUKA KOZAR. et al.,

_ ORDER GRANTING IN PART AND
Plaintiffs, DENYING IN PART MOTION TO

DISMISS
v.

COUNTY OF SONOMA, et al.,

Defendants.

 

 

Defendants County of Sonoma (the County), Mark Essick, and Mazen Awad move
to dismiss Plaintiff Estate of Nino Bosco (Bosco)’s Fourteenth Amendment claims under
42 U.S.C. § 1983. The County also moves to dismiss Bosco’s claim under the Americans
with Disabilities Act (“ADA”), 42 U.S.C. § 12132. MTD (dkt. 16) at 1.

The Court grants the Motion to Dismiss with respect to Bosco’s claims against

Essick and Awad in their official capacities. See Ctr. For Bio-Ethical Reform, Inc. v. L.A.

 

Cnty. Sheriff Dep’t, 533 F.3d 780, 799 (9th Cir. 2008).

The Court denies the Motion to Dismiss with respect to all other claims.

IT IS SO ORDERED. iE
Dated: October 21, 2020

 

CHARLES R. BREYER
United States District Judge

 
